UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-6013


JEREMIAH W. OVERMAN,

                   Plaintiff - Appellant,

             v.

DR. WANG, Physician for GROC Crr. Center; DR. MARK AMONETTE,

                   Defendants - Appellees,

             and

MRS. MASENBERG, Grievance Coordinator for GROC Crr. Center; MELVIN
DAVIS, Warden GROC Crr. Center; GROC ADMINISTRATION, ET AL,

                   Defendants.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Robert Stewart Ballou, Magistrate Judge. (7:17-cv-00165-RSB)


Submitted: December 6, 2019                              Decided: February 27, 2020


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeremiah W. Overman, Appellant Pro Se. Susan A. Waddell, GUYNN WADDELL
CARROLL & LOCKABY, P.C., Salem, Virginia; Matthew E. Kelley, FRITH,
ANDERSON & PEAKE, PC, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jeremiah W. Overman appeals from the magistrate judge’s verdict in favor of

Defendants Mark Amonette and Lawrence Wang following a bench trial. 1 Overman’s

complaint alleged deliberate indifference to his knee injury. On appeal, he challenges the

judgment on various grounds. We affirm.

       The magistrate judge ruled that Amonette was not deliberately indifferent in

denying Wang’s request for an MRI because the information in the request did not indicate

that an MRI was necessary. The magistrate judge further concluded that Wang was not

deliberately indifferent because he properly, albeit conservatively, treated Overman’s

injury. Overman alleges the following on appeal: (1) the medical documents and court

transcripts of Overman’s trial examination of Wang show that Overman did not receive

any medical treatment and that Wang misrepresented Overman’s condition to Amonette;

(2) Wang perjured himself regarding conducting certain medical tests; (3) Amonette

unreasonably failed to do an investigation and unreasonably denied an MRI; and (4) the

district court erred in concluding that Wang’s treatment was sufficient.

       We review “judgments stemming from a bench trial under a mixed standard: factual

findings are reviewed for clear error, whereas conclusions of law are reviewed de novo.”

Makdessi v. Fields, 789 F.3d 126, 132 (4th Cir. 2015) (internal quotation marks omitted).

       A finding is clearly erroneous when although there is evidence to support it,
       the reviewing court on the entire evidence is left with a definite and firm
       conviction that a mistake has been committed. In cases in which a district

       1
        The parties either consented to the jurisdiction of the magistrate judge or waived
any objection.

                                             3
       court’s factual findings turn on assessments of witness credibility or the
       weighing of conflicting evidence during a bench trial, such findings are
       entitled to even greater deference.

Helton v. AT&T, Inc., 709 F.3d 343, 350 (4th Cir. 2013) (citations and internal quotation

marks omitted).

       “[D]eliberate indifference to serious medical needs of prisoners constitutes the

unnecessary and wanton infliction of pain proscribed by the Eighth Amendment.” Heyer v.

U.S. Bureau of Prisons, 849 F.3d 202, 209 (4th Cir. 2017) (internal quotation marks

omitted). To establish a claim of deliberate indifference, the plaintiff must establish “that

he had serious medical needs, which is an objective inquiry, and that the defendant acted

with deliberate indifference to those needs, which is a subjective inquiry.” Id. at 209-10.

A medical need is objectively sufficiently serious if it “is one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that even a lay person would

easily recognize the necessity for a doctor’s attention.” Iko v. Shreve, 535 F.3d 225, 241

(4th Cir. 2008) (internal quotation marks omitted).

       Deliberate indifference can be established by showing that the medical treatment

was so grossly incompetent, inadequate, or excessive as to shock the conscience or to be

intolerable to fundamental fairness. Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990).

Mere negligence or medical malpractice does not constitute deliberate indifference.

Estelle v. Gamble, 429 U.S. 97, 106 (1976). Moreover, disagreement between an inmate

and medical staff regarding the proper course of treatment provides no basis for relief.

Bender v. Regier, 385 F.3d 1133, 1137 (8th Cir. 2004).



                                             4
       We note first that Overman’s claims on appeal are mostly irrelevant, given the stated

basis for the district court’s decision. The most relevant argument made by Overman is his

assertion that the district court erred in finding that Wang’s treatment was reasonable.

However, the trial transcript supports the district court’s ruling on this matter. All the

medical witnesses testified that injuries such as Overman’s (torn ACL and meniscus) could

be treated conservatively, without surgery. In addition, such treatment as knee braces, pain

medication, and rest would be appropriate for a broad range of knee injuries, including a

torn ACL or meniscus.       Moreover, Overman did not testify that he suffered from

debilitating pain or was limited in any of his activities, aside from sports and climbing onto

his bunk. In fact, he testified that, at times, he fabricated a limp and limited range of

motion, when he had neither. Given Overman’s manageable symptoms, we find that the

district court’s conclusion that conservative treatment was appropriate was supported by

the record and not clearly erroneous.

       While the transcript does supports Overman’s claim that Wang misrepresented

Overman’s condition to Amonette and that, had Wang properly presented the facts,

Amonette might have approved an MRI earlier, this finding is irrelevant to the basis for the

district court’s ruling. Even had an MRI been done earlier and even if it showed a torn

ACL and meniscus at that time, the medical record is undisputed that the treatment

Overman received was reasonable, given his symptoms.              The same reasoning and

conclusions apply to Overman’s contention that Wang perjured himself by stating that he




                                              5
conducted tests on Overman that he did not, in fact, perform or that he performed them

improperly. 2

       Finally, Overman’s claim that Amonette should have conducted further inquiry is

not supported by the record. Instead, the contents of the MRI request that Amonette

received from Wang clearly indicated that an MRI was unnecessary. While the request

was misleading in several respects and while Amonette might have ordered an MRI earlier

had the request been accurate, the denial of this request was not deliberate indifference,

given its actual contents.

       Even assuming the magistrate judge should have concluded that Wang negligently

prepared the MRI request and kept incorrect records, “[a] missed diagnosis . . . does not

automatically translate into deliberate indifference.” Johnson v. Quinones, 145 F.3d 164,

168 (4th Cir. 1998); see Grayson v. Peed, 195 F.3d 692, 695 (4th Cir. 1999) (“Deliberate

indifference is a very high standard—a showing of mere negligence will not meet it.”).

Because the record provides no evidence to support a finding that Wang subjectively

comprehended and intentionally disregarded the existence of facts indicating more

significant injury, the court’s judgment is without error.

       Accordingly, we affirm the magistrate judge’s judgment. We deny Overman’s

motion to attack the credibility of the district court judge. 3 We dispense with oral argument


       2
           The district court did not make a finding of fact in this regard, one way or the other.
       3
        This motion is based on Overman’s contentions that the transcript was improperly
edited. However, our review of the record shows that the issues Overman states were
explored in greater detail are contained in the current transcript and are, for the reasons
(Continued)
                                                 6
because the facts and legal contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




discussed in this memorandum, mostly irrelevant. In addition, Overman states that the
magistrate judge misrepresented a prison fight. Because the actual date of Overman’s
ACL/meniscus injury is irrelevant, any error by the district court was harmless.

                                             7